IN THE CASE OF


                        UNITED STATES, Appellee

                                     v.

                   Frank J. RONGHI, Staff Sergeant
                         U.S. Army, Appellant

                               No. 03-0520

                        Crim. App. No. 20000635


       United States Court of Appeals for the Armed Forces

                        Argued February 11, 2004

                         Decided June 30, 2004

    GIERKE, J., delivered the opinion of the Court, in which
    CRAWFORD, C.J., EFFRON, BAKER, and ERDMANN, JJ., joined.

                                  Counsel

For Appellant: Captain Eilin J. Chiang (argued); Colonel Robert
D. Teetsel, Lieutenant Colonel Mark Tellitocci, and Major
Allyson G. Lambert (on brief); Captain Terri J. Erisman.

For Appellee: Captain Mark A. Visger (argued); Colonel Lauren
B. Leeker, Lieutenant Colonel Margaret B. Baines, and Captain
Charles C. Choi (on brief).

Military Judge:    Kenneth H. Clevenger


  This opinion is subject to editorial correction before final publication.
United States v. Ronghi, No. 03-0520/AR


       Judge GIERKE delivered the opinion of the Court.

       Congress passed a bill authorizing the court-martial

punishment of confinement for life without eligibility for

parole (LWOP) on November 6, 1997.1        The President signed that

bill into law on November 18, 1997.2          However, the President did

not amend the Manual for Courts-Martial to incorporate LWOP

until April 11, 2002.3      The issue in this case is whether LWOP

was an authorized court-martial punishment for the crime of

premeditated murder during the period between enactment of the

LWOP statute and the Manual’s revision.          We conclude that the

statute creating LWOP authorized that punishment for

premeditated murder offenses committed after November 18, 1997.

                                 Background

       Appellant was deployed with the 82d Airborne Division in

Kosovo on January 13, 2000, when he committed the crimes that

resulted in his sentence to LWOP.         As aptly described by the

government, Appellant “took advantage of the trust, respect, and

kindness” that eleven-year-old Merita Shabiu showed to American

soldiers.    “Appellant led her to a dark and deserted, filthy,


1
  National Defense Authorization Act for Fiscal Year 1998, Pub.
L. No. 105-85, § 581, 111 Stat. 1629, 1759 (1997) (codified at
10 U.S.C. § 856a (2000)).
2
   Signing Statement, 33 Weekly Comp. Pres. Doc. 1861 (Nov. 18,
1997), reprinted in 1997 U.S.C.C.A.N. 2707.
3
    Exec. Order No. 13,262, 67 Fed. Reg. 18,773 (April 17, 2002).



                                      2
United States v. Ronghi, No. 03-0520/AR


trash-strewn basement where he indecently assaulted, forcibly

anally sodomized, and murdered with premeditation, this innocent

child victim.”

     As a result of these brutal acts, Appellant pled guilty to

and was found guilty of premeditated murder, indecent acts with

a child under 16 years of age, and forcible sodomy of a child

under 16 years of age, in violation of Articles 118, 134, and

125 of the Uniform Code of Military Justice (UCMJ).      10 U.S.C.

§§ 918, 934, 925 (2000).       Appellant agreed to plead guilty under

a pretrial agreement that provided for a non-capital referral.

     At trial, both the defense counsel and Appellant personally

agreed that the maximum authorized punishment included LWOP.

On August 1, 2000, a court-martial panel of officer members

sentenced Appellant to LWOP, a dishonorable discharge,

forfeiture of all pay and allowances, and reduction to the

lowest enlisted grade.      The convening authority approved the

sentence as adjudged, and the Army Court of Criminal Appeals

affirmed the findings and sentence in an unpublished opinion.4

We granted review to determine whether LWOP was an authorized

court-martial punishment for the crime of premeditated murder on

the date of Appellant’s offenses.5


4
  United States v.Ronghi, No. ARMY 20000635 (A. Ct. Crim. App.
May 27, 2003).
5
  See United States v. Ronghi, 59 M.J. 167 (C.A.A.F. 2003) (order
granting review).

                                      3
United States v. Ronghi, No. 03-0520/AR


                                 Discussion

     “It is well established that, absent a clear direction by

Congress to the contrary, a law takes effect on the date of its

enactment.”    United States v. Pritt, 54 M.J. 47, 50 (C.A.A.F.

2000) (quoting Gozlon-Peretz v. United States, 498 U.S. 395, 404

(1991)).    An examination of the applicable statutes reveals that

Congress authorized LWOP as a sentence for any premeditated

murder committed from the day after its enactment forward.

   Article 56a Authorized LWOP for Premeditated Murder Offenses
          Committed Starting the Day After Its Enactment

     Article 56a(a) of the UCMJ provides, “For any offense for

which a sentence of confinement for life may be adjudged, a

court-martial may adjudge a sentence of confinement for life

without eligibility for parole.”          10 U.S.C. § 856a(a) (2000).

The statute that added this language to the UCMJ also provided

that Article 56a “shall be applicable only with respect to an

offense committed after the date of the enactment of this Act.”

Pub. L. No. 105-85, § 581(b), 111 Stat. at 1759.         That date of

enactment was November 18, 1997, when the President signed it

into law.

     When Congress adopted Article 118, it provided only two

authorized sentences for the offenses of premeditated murder and

felony murder:     “death or imprisonment for life.”      Art. 118,

UCMJ; 10 U.S.C. § 918 (2000).        When it adopted Article 56a,

Congress plainly intended to authorize LWOP as a third available


                                      4
United States v. Ronghi, No. 03-0520/AR


sentence for a premeditated murder that occurred after November

18, 1997.    Thus, absent some other statutory provision limiting

LWOP’s availability, it was an authorized sentence when

Appellant committed his offenses on January 13, 2000.

                  The 2000 Manual for Courts-Martial
                Did Not Conflict with the LWOP Statute

     For most of the UCMJ’s punitive articles, the President

plays a role in determining the maximum authorized punishment.

Article 56 provides, “The punishment which a court-martial may

direct for an offense may not exceed such limits as the

President may prescribe for that offense.”        Art. 56, UCMJ, 10

U.S.C. § 856 (2000).      Article 18 similarly authorizes the

President to prescribe “limitations” on the punishments adjudged

by general courts-martial.       Art. 18, UCMJ, 10 U.S.C. § 818

(2000).   The Supreme Court has upheld the constitutionality of

this general delegation of Congress’s “authority to define

criminal punishments” for military offenses.        Loving v. United

States, 517 U.S. 748, 768 (1996).         The President has executed

this delegated authority by establishing maximum punishments in

Part IV of the Manual for Courts-Martial.

     The 2000 edition of the Manual for Courts-Martial, which

governed Appellant’s case,6 provided that the maximum punishment


6
  The 2000 Manual incorporated the National Defense Authorization
Act for Fiscal Year 2000’s UCMJ amendments and Executive Order
13,140’s amendments to the Manual. 2000 Manual at Preface. The
National Defense Authorization Act for Fiscal Year 2000, which

                                      5
United States v. Ronghi, No. 03-0520/AR


for premeditated murder was “death.”         Manual for Courts-Martial,

United States, Pt. IV, para. 43.e(1) (2000 ed.) [hereinafter

2000 Manual].    The same Manual provision noted that the

mandatory minimum punishment for premeditated murder was

“imprisonment for life.”       Id.   Because LWOP is a lesser

punishment than the maximum (death), the Manual’s maximum

sentence provision did not conflict with the congressionally-

authorized sentence of LWOP in a premeditated murder case.

     Additionally, the 2002 executive order that amended the

Manual for Courts-Martial to incorporate LWOP indicated that the

punishment “shall only apply to offenses committed after

November 18, 1997.”      Exec. Order 13,262 § 6.b, 67 Fed. Reg.

18,773, 18,779 (April 11, 2002).          Thus, the executive order

itself recognized LWOP’s availability as an authorized sentence

at the time of Appellant’s offenses.

     Another presidential limitation on court-martial sentencing

authority is Rule for Courts-Martial (R.C.M.) 1003, which

provides an exclusive list of the kinds of punishments that a

court-martial may impose.       The 2000 Manual’s version of R.C.M.

1003 did not specifically mention LWOP.         Rather, the 2000


is not relevant to this appeal, was enacted on October 5, 1999.
Pub. L. No. 106-65, 113 Stat. 512 (1999). Executive Order
13,140 was signed on October 6, 1999, and generally took effect
on November 1, 1999. See Exec. Order 13,140 § 4, 64 Fed. Reg.
55,115, 55,120 (Oct. 12, 1999).




                                      6
United States v. Ronghi, No. 03-0520/AR


Manual’s version of R.C.M. 1003, like its predecessors,

authorized “confinement” as a form of punishment without

addressing the term of confinement at all.        But R.C.M. 1003

nevertheless allowed LWOP, because it is not a new form of

punishment, but simply a longer term of confinement than

military law had previously allowed a court-martial to adjudge.7

     In State v. Allen, 488 S.E.2d 188 (N.C. 1997), the North

Carolina Supreme Court faced a similar issue.        Under North

Carolina law, premeditated murder is punishable by only death or

life imprisonment without parole.         N.C. Gen. Stat. § 14-17

(2003).   The North Carolina Constitution provides:

      The following punishments only shall be known to the
      laws of this State: death, imprisonment, fines,
      suspension of jail or prison term with or without
      conditions, restitutions, community service,
      restraints on liberty, work programs, removal from
      office, and disqualification to hold and enjoy any
      office of honor, trust, or profit under this State.

N.C. Const. art. XI, § 1.       One issue in Allen was whether the

North Carolina legislature was authorized to create the

punishment of LWOP, which Article XI did not expressly mention.

The North Carolina Supreme Court held that it was, reasoning

that “the term ‘life imprisonment without parole’ falls within

the meaning of the constitutional term ‘imprisonment,’ so the



7
 See Schick v. Reed, 419 U.S. 256, 269 (1974) (Marshall, J.,
dissenting) (“Confinement without possibility of parole is
unknown to military law; it is not and never has been authorized
for any UCMJ offense.” (footnote and citations omitted)).


                                      7
United States v. Ronghi, No. 03-0520/AR


sentence was authorized by the Constitution.”       Allen, 488 S.E.2d

at 737.    We find Allen persuasive.      Applying the North Carolina

Supreme Court’s reasoning to the military justice system

supports the conclusion that “confinement for life without

eligibility for parole” falls within the meaning of R.C.M.

1003(b)(7)’s term “confinement.”

     We hold that LWOP was an authorized punishment for

Appellant’s offenses.      To resolve the present case, we need not,

and do not, address the availability of LWOP for any other

offense.

                                 CONCLUSION

     The decision of the United States Army Court of Criminal

Appeals is affirmed.




                                      8